Citation Nr: 1415640	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  13-22 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel





INTRODUCTION

The Veteran had active service from May 1952 to June 1954.

These matters come before the Board of Veterans' Appeals (BVA or Board) from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There has been no demonstration by competent clinical evidence, or credible lay evidence, that left ear or right ear hearing loss was present in service, that left ear or right ear hearing loss disability was demonstrated to a compensable degree within a year of discharge from service, or that there is a nexus or link between left ear or right ear hearing loss disability and the Veteran's active service.

2.  Tinnitus was not shown in active service or within a year of discharge from service, and neither competent medical evidence, nor competent and credible lay evidence, establishes a nexus or link between tinnitus and the Veteran's active military service.


CONCLUSIONS OF LAW

1.  Left ear or right ear hearing loss disability was not incurred in, or aggravated by, active service, nor may they be presumed (as an organic disease of the nervous system) to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2.  Tinnitus was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence dated in June 2011 the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the June 2011 letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudication of the claims.

Duty to Assist

VA has been unable to obtain the Veteran's service medical records as they have been presumed destroyed in a 1973 fire at the National Personnel Records Center (NPRC).  The RO has sought alternate source development of the evidence, and a Surgeon General's Office (SGO) abstract of treatment of the Veteran has been obtained.  The Board notes in passing that the Veteran has not asserted that he sought treatment for hearing problems or ear problems during service.

VA treatment records have been associated with the claims file.

In March 2012 the Veteran underwent a VA audiological examination that addressed the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the opinion obtained in this case is adequate.  The March 2012 VA examiner elicited information concerning the Veteran's military service.  The opinion considered the pertinent evidence of record, the Veteran's lay history and statements pertaining to symptoms, and provided a rationale for its conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.



Laws and regulations

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In regard to claims specific to service connection for hearing loss, the Veterans Benefits Administration Adjudication Manual states that "Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)."  M21-1MR III.iv.4.B.12.a.  As such, service connection for sensorineural hearing loss (as an organic diseases of the nervous system) may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.  Moreover, the concept of continuity of symptomatology as clarified by Walker, supra, is applicable in this case.  The March 2012 VA examiner has indicated that the Veteran's left ear hearing loss is sensorineural in nature and his right ear hearing loss is described as mixed hearing loss.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

A July 2010 VA record indicates that the Veteran complained of hearing loss of two years duration.  He stated that he had noticed intermittent hearing loss in his right ear for a number of years and had also noticed that his right ear would ring constantly.

A November 2010 VA record reflects that the Veteran indicated that he had hearing loss and tinnitus in the right ear the past 10 years.  He felt that his left ear hearing was normal.  He indicated that he was exposed to military noise from the motor pool and kitchen but denied any significant military noise exposure.  Testing revealed normal hearing through 2 KHz, sloping to a mild sensorineural hearing loss at 3 and 4 KHz and then returning to normal hearing at 8 KHz in the left ear and a moderate to severe mixed hearing loss in the right era.  Tympanograms were normal for the left ear and Type B (flat) for the right ear.  Word recognition abilities were good, bilaterally.  Otoscopy was unremarkable.

A March 2011 VA ENT record reveals that the Veteran complained of right ear "conductive hearing loss, very gradually progressive for 40 years, as well as tinnitus for 40 years."  The Veteran noted previous history of noise exposure at work at a paper mill as well as commercial cleaning with a vacuum cleaner (total work exposure 8 years).  Examination revealed that the Veteran's left ear was clear and the right ear was described as "TM retracted against promontory, no MEE or infection."  The examiner stated that a December 2010 audiogram revealed mild to moderate conductive hearing loss in the right ear and normal hearing in the left ear.  The impression was "right conductive hearing loss, likely related to h/p Eustachian tube dysfunction/increased negative pressure in middle ear."

At a March 2012 VA audiology examination the Veteran was diagnosed with mixed hearing loss in the right ear and sensorineural hearing loss (in the frequency range of 500-4000 Hz) in the left ear.  The Veteran reported having right ear hearing loss "for years....about one month" after he separated from active military duty.  He first stated that he had first sought evaluation for his hearing disturbances in 2010 but later indicated he had sought treatment in the 1980s.  He also reported having constant ringing in his right ear only that began about one month after his military separation.  The Veteran could not recall having any hearing disturbances during military service or after firing a bazooka.  However, he attributed his right hearing loss to firing a bazooka.  He indicated that he had some noise exposure from recreational hunting.  He denied any ear infections during service but had an ear infection about one month following service and appeared to state that he had chronic ear infections since that time.  Otoscopy revealed that tympanic membranes intact, AU, healed perforation in right ear.  Testing revealed right mild-to-severe mixed hearing loss, predominantly conductive in nature and left mild high frequency sensorineural hearing loss.  The examiner also stated that the Veteran's tinnitus was at least as likely as not associated with his hearing loss.

The examiner opined that the Veteran's bilateral hearing loss and constant right tinnitus were not likely caused by or a result of his military job duties and stated that the Veteran's right ear hearing loss and constant tinnitus were most likely caused by and a result of a middle ear disease process which most likely began years after his military separation and is unrelated to his military job duties or active service.  The examiner indicated that the Veteran's left hearing loss was most likely caused by and result of his occupational noise exposure in civilian life and presbycusis at the age of 81 years.

Neither left ear or right ear hearing loss, nor a medical finding of a chronic clinically significant change in hearing ability in the left ear or right ear was demonstrated during the Veteran's active service.  Moreover, left ear and right ear hearing loss "disability" for VA purposes was not demonstrated to a compensable degree within the first year of discharge from such service, and was not shown until 2010, many years following service.  Significantly, there is no competent medical opinion linking left ear or right ear hearing loss disability to service, and the March 2012 VA examiner has specifically indicated that the Veteran's left ear and right ear hearing loss was not related to his military service.

As for the probative value of the March 2012 VA opinion, the Board observes that the March 2012 VA examiner reviewed the Veteran's claims file and noted the Veteran's assertions concerning his hearing loss and tinnitus claims.  The March 2012 VA examiner detailed the history of the Veteran's noise exposure (during and after service).  As for rationale, the March 2012 VA examiner noted that the Veteran's reports of onset of hearing loss and tinnitus were inconsistent.  At the March 2012 VA examination the Veteran reported having right hearing loss and constant right tinnitus that began about one month after his  military separation while at the March 2011 VA ENT evaluation he reported having an onset of "R conductive hearing loss, very gradually progressive for 40 years, as well as tinnitus  for 40 years."  This, the examiner stated, suggested an onset about 1970, which was about 16 years after his military separation.  Further, as noted by the March 2012 VA examiner, at the time of his November 2010 VA hearing evaluation the Veteran reported having hearing loss and tinnitus in the right ear for the past 10 years.  As for the Veteran's account concerning bazooka firing during service, in addition to noting the Veteran's inconsistent account of bazooka firing, the examiner noted that research studies had shown that hazardous noise exposure has an immediate effect on hearing, and it is usually temporary at first.  It does not have a delayed onset nor is it progressive or cumulative.  It was additionally noted that the Veteran had at least 20 years of occupational industrial noise exposure and that such exposure to hazardous noise in civilian life was far greater than his 2 years of intermittent military noise exposure.

The Board finds that the March 2012 VA examiner's opinion is probative and persuasive because it took into consideration the Veteran's medical records and history, his complaints, and provided a comprehensive and detailed supporting rationale, including citation to medical literature regarding the Veteran's particular circumstances. 

The Veteran is competent to report having sustained acoustic trauma during his periods of service, and as such is consistent with the circumstances of his service, such assertions are deemed to be credible.  The Board notes that the Veteran is competent to provide statements concerning factual matters of which he has first hand knowledge (i.e., experiencing or observing noise exposure and hearing loss problems during or after service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran lacks the medical training and expertise to opine that any current left ear or right ear hearing loss is etiologically related to acoustic trauma in service.  The March 2012 VA examiner's opinion, which was rendered by a trained medical professional, also far outweighs any lay opinion provided by the Veteran on this medically complex matter.  Accordingly, this lay evidence does not constitute competent etiological medical evidence and lacks probative value in that regard.

Further, while the Veteran is competent to report that he has had left ear and right ear hearing loss since service, the Board finds that the Veteran's statements as to continuity of symptomatology since service are not credible (See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).  In this regard, the Board notes that the Veteran has not been consistent as to the onset of his hearing problems, and even by his own admission he did not seek any treatment until the 1980s, many years following service.  In view of the medical evidence to the contrary, the Board does not find that the Veteran's lay statements are sufficient to establish continuity of symptomatology of left ear or right ear hearing loss.

In sum, service connection for left ear and right ear hearing loss is not warranted.

Concerning the issue of service connection for tinnitus, the Board acknowledges that the Veteran is competent to report that he experiences ringing in his ears, which is the clinical feature of tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board notes, however, that the Veteran's statements as to continuity of tinnitus symptomatology since service lack credibility and have been inconsistent (See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).  In this regard, the Board notes that the Veteran never indicated that he had tinnitus since service until after he had filed a claim for compensation.  Thus, to the extent that tinnitus could be associated as sensorineural hearing loss and can be considered as a chronic disease, the Board does not find that the Veteran's lay statements are sufficient to establish continuity of symptomatology.

While the Board is cognizant of the heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule (see O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)), the Veteran still has the burden to establish his claims by competent clinical evidence which is at least in equipoise.  He has not done so in this case.


ORDER

Service connection for left ear and right ear hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


